DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of the species GVAX and the indoleamine 2,3-dioxygenase inhibitor set forth in Formula 1 in the reply filed on 10/26/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8, 10-12, and 21-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/20. 
Claims 1, 4, 7, 9, and 13-20 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The claims are drawn a method of treating pancreatic cancer comprising: administering a vaccine to the subject selected from the group consisting of an allogeneic PDA tumor cell engineered to secrete granulocyte macrophage colony-stimulating factor (GM-CSF) and a GM-CSF-secreting PDA vaccine; and administering an agent that inhibits indoleamine 2,3-dioxygenase to the subject.
The specification teaches that agents that inhibit indoleamine 2,3-dioxygenase may include and anti- indoleamine 2,3-dioxygenase antibody; an agent that inhibits indoleamine 2,3 dioxygenase gene expression; an agent that inhibits indoleamine 2,3-dioxygenase-1, indoleamine 2,3- dioxygenase-2, or a combination thereof, and an agent selected from the group Norhamane,  Rosmarinic acid, COX-2, a combination thereof, or a pharmaceutically acceptable salt, solvate, or stereoisomer thereof, as examples. The specification teaches that an example of a suitable agent that is a chemical inhibitor of idoleamine 2,3-dioxygenase includes a pharmaceutical composition comprising a compound of Formula I', a compound of Formula I", or a mixture thereof. The specification teaches that the agent that inhibits indoleamine 2,3-dioxygenase and/or the vaccine is/are preferably administered in an amount that: decreases oxidoreductase activity of indoleamine 2,3-dioxygenase in the subject compared to a reference subject that is not administered the agent that inhibits indoleamine 2,3-dioxygenase-1 and/or the vaccine; that decreases  oxidoreductase activity of indoleamine 2,3-dioxygenase in cancer cells of the subject compared to when the reference subject is not administered the inhibitor of indoleamine 2,3- dioxygenase and/or vaccine; that enhances immune system recognition of tumor associated antigens in the subject compared to when the reference subject is not administered the agent that inhibits idoleamine 2,3-dioxygenase and/or the vaccine; that inhibit cancer growth in the  subject when compared to a reference subject not 
A method of treating pancreatic cancer comprising: administering a vaccine to the subject selected from the group consisting of an allogeneic PDA tumor cell engineered to secrete granulocyte macrophage colony-stimulating factor (GM-CSF) and a GM-CSF-secreting PDA vaccine; and administering an agent that inhibits indoleamine 2,3-dioxygenase to the subject does not meet the written description provision of 35 U.S.C. 112(a).The claims encompass a genus of indoleamine 2,3-dioxygenase inhibitors described solely by the function of being inhibitors of indoleamine 2,3-dioxygenase. The inhibitors must additionally decrease oxidoreductase activity of indoleamine 2,3-dioxygenase in a subject or cancer cell and enhance immune system recognition of tumor associated antigens in the subject. The specification teaches that agents that inhibit indoleamine 2,3-dioxygenase may include and anti- indoleamine 2,3-dioxygenase antibody; an agent that inhibits indoleamine 2,3 dioxygenase gene expression; an agent that inhibits indoleamine 2,3-dioxygenase -1, indoleamine 2,3- dioxygenase-2, or a combination thereof, and an agent selected from the group Norhamane,  Rosmarinic acid, COX-2, a combination thereof, or a pharmaceutically acceptable salt, solvate, or stereoisomer thereof. However, with the exception of PF-06840003, the specification discloses no indoleamine 2,3-dioxygenase inhibitors having the claimed function. The specification fails to provide a structure function correlation between the structure of the agents and the function of inhibiting indoleamine 2,3-dioxygenase, decreasing oxidoreductase activity of indoleamine 2,3-dioxygenase in a subject or cancer cell and enhancing immune system recognition of tumor associated antigens in the subject. This position is supported by the fact that the specification teaches that the inhibitors of indoleamine 2,3-dioxygenase comprises such structurally disparate agents such as antibodies and small molecules. Thus, there is no known or disclosed correlation between structure and function, such that one of skill in the art would be able to predict with a reasonable degree confidence the structure of the claimed invention from a 
Further, MPEP §2163 states that if a biomolecule is described only by a functional characteristic (as in the instant case), without any disclosed correlation between function and structure of the sequence (as in the instant case), it is not sufficient for written description purposes, even when accompanied by a method of obtaining the claimed sequences, MPEP §2163 does state that tor a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must also describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. The courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see in re Gostesteli, 872. F.2d at 1012, 10 USPQ2d at 1618), Further, the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the genu[s], "See Enzo Biochem, 323 F„3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir, 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary 
In the instant case, the specification does not provide a representative number of species commensurate with the scope of the genus. Although the specification clearly sets forth a correlation between PF-068003 and the function of decreasing oxidoreductase activity of indoleamine 2,3-dioxygenase in a subject or cancer cell and enhancing immune system recognition of tumor associated antigens in the subject, this correlation does not appear to be present in the breadth of the claims. As noted above, the claims encompass any agent that inhibits indoleamine 2,3-dioxygenas, and thus, there is substantial variation among the members of the genus because of the numerous options and combinations permitted. However, with the exception of PF-0680003, the specification does not describe any examples of indoleamine 2,3-dioxygenase inhibitors having the claimed functions. Based on this lack of information within the specification, there is evidence that a representative number and a representative variety of the numerous sequence variants with these structural attributes and the claimed functional property have not yet been identified. Given the breadth of the genus, the single species disclosed is not deemed to be a sufficient number and/or variety of “representative species” for all of the other inhibitors encompassed by the broad and variable generic claims. Therefore, the specification fails to disclose a sufficient description of a representative number and variety of indoleamine 2,3-dioxygenase inhibitors within the genus. The specification does not provide substantive evidence for possession of this large and variable genus, encompassing a massive number of agents claimed only be a functional characteristic (e.g. inhibitor of indoleamine 2,3-dioxygenase).  Accordingly, one of skill in the art would not conclude that Applicant was in possession of the claimed genus of peptides. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, 
Variants of SEQ ID NO: 1-19 do not meet the requirements under 35 U.S.C. 112 first paragraph because the skilled artisan cannot envision the detailed chemical structure of the encompassed peptides, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2d 1966. 
The state of the art regarding indoleamine 2,3-dioxygenase inhibitors is discussed by Cheong et al. (Expert Opinion on Therapeutic Patents, 28:4, 317-330, 2018). Cheong et al. teach that a number of selective IDO1 inhibitors have been evaluated in early stage clinical 

Accordingly, one of skill in the art would conclude that the claimed invention encompasses a plurality of agents that may not have the biological function that is recited in the present claims. It should be noted that the claimed invention encompasses the indoleamine 2,3-dioxygenase inhibitor PF-06840003, as well as any agent that may have the function of inhibiting indoleamine 2,3-dioxygenase. With the exception of PF-06840003, the instant specification does not describe any variants that are capable of having the function of the 
Therefore, only a method of treating pancreatic cancer comprising: administering a vaccine to the subject selected from the group consisting of an allogeneic PDA tumor cell engineered to secrete granulocyte macrophage colony-stimulating factor (GM-CSF) and a GM-CSF-secreting PDA vaccine; and administering PF-06840003, but not the full breadth of the claims (encompassing all indoleamine 2,3-dioxygenase inhibitors), meets the written description provision of 35 USC 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115).  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, 9, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is also indefinite because claim 1 recites administering a vaccine to the subject selected from the group consisting of an allogenic PDA tumor cell engineered to secrete GM-CSF and a GM-CSF PDA vaccine. The subject is not selected from the group, but rather, the vaccine is selected from the group. The claim should be amended to clarify that the subject is administered a vaccine selected from the group consisting of an allogenic PDA tumor cell engineered to secrete GM-CSF and a GM-CSF PDA vaccine. Clarification and/or correction is required. Claims 4, 7, 9, and 13-20 depend from claim 1, and thus, are included in the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 9, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Roehrig et al. (WO 2011/045340 Al, published April 21, 2011).

.
Claim Rejections - 35 USC § 103

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 9, 13-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roehrig et al. (WO 2011/045340 Al, published April 21, 2011) in view of Le et al. (J Clin Oncol. 2015 Apr 20;33(12):1325-33, 2015).
Roehrig et al. teach treating pancreatic cancer (See claim 3) comprising administering an inhibitor of indoleamine 2,3-dioxygenase (See claim 1 and pages 1-2) and a vaccine comprising genetically modified tumour cells or a genetically modified cell line that has been transfected to express GM-CSF (See page 5). Regarding the limitations wherein infiltration of CD8+T lymphocytes, activated CD8+ T cells, and interferon gamma (IFNy) producing CD8+ T 
Roehrig et al. do not teach administering cyclophosphamide.
However, Le et al. teach administering GVAX is administered with low-dose (100mg/kg) cyclophosphamide (See pages 1325 and appendix page 2). It should be noted that GVAX is a vaccine composed of two irradiated, granulocyte-macrophage colony stimulating factor (GM-CSF) –secreting allogeneic PDA cell lines (See page 1325). 

Furthermore, Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANDRA E DILLAHUNT/            Examiner, Art Unit 1646            

/VANESSA L. FORD/            Supervisory Patent Examiner, Art Unit 1646